
	

116 SRES 332 ATS: Instructing the managers on the part of the Senate on the conference on the bill S. 1790 (116th Congress) to insist upon the provisions contained in section 630A of the House amendment (relating to the repeal of a requirement of reduction of Survivor Benefit Plan survivor annuities by amounts of dependency and indemnity compensation).
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 332
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Jones (for himself, Ms. Collins, Mr. Tester, Mr. Crapo, Mr. Markey, Mr. Risch, Ms. Rosen, Mr. Boozman, Mr. Coons, Mr. Moran, Mr. Bennet, and Mr. Alexander) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Instructing the managers on the part of the Senate on the conference on the bill S. 1790 (116th
			 Congress) to insist
			 upon the provisions contained in section 630A of the
			 House amendment (relating to the repeal of a requirement of reduction of
			 Survivor Benefit Plan survivor annuities by amounts of dependency and
			 indemnity compensation).
	
	
 That the managers on the part of the Senate at the conference on the disagreeing votes of the two Houses on the House amendment to the bill S. 1790 (116th Congress) are instructed to insist upon the provisions contained in section 630A of the House amendment (relating to the repeal of a requirement of reduction of Survivor Benefit Plan survivor annuities by amounts of dependency and indemnity compensation).
		
